Citation Nr: 1136931	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-34 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for transitional cell carcinoma of the bladder, to include secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that the appellant has been diagnosed with coronary artery disease.  While the record does not reflect a pending claim of entitlement to service connection for coronary artery disease, VA now recognizes a relationship between exposure to herbicides in the Republic of Vietnam and the development of ischemic heart disease, to include coronary artery disease.  38 C.F.R. §§ 3.307, 3.309 (2011).  Should the appellant desire to be service connected for coronary artery disease, he should file a claim with VA.   


FINDINGS OF FACT

1.  Transitional cell carcinoma of the bladder is not a disorder presumed to be caused by exposure to herbicides used in the Republic of Vietnam, including Agent Orange.
 
2.  Transitional cell carcinoma of the bladder was not present during service, it was not manifested to a compensable degree within one year after discharge from active duty, it was first diagnosed in 2006, more than 30 years after service discharge, and the preponderance of the evidence is against finding that it is related to service.


CONCLUSION OF LAW

Transitional cell carcinoma of the bladder was not incurred in or aggravated by service, nor may it be presumed to have been incurred as a result of service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in May 2007 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the claimant, including obtaining VA treatment records and private medical records identified by the Veteran.  The Veteran's service treatment records had been obtained in connection with other claims for service connection.  

VA has not provided the Veteran with an examination in connection with the claim of entitlement to service connection for transitional cell carcinoma of the bladder.  In this regard, the Secretary must secure a VA medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In McLendon, the United States Court of Appeals for Veterans Claims (Court) addressed each of the above elements and how the Board must apply the facts of the case to the law regarding when an opinion was necessary.  As to evidence of a current disability, the Veteran has been diagnosed with transitional cell carcinoma of the bladder.  Thus, element (1)-competent evidence of a current disability-has been met.

As to element (2)-addressing in-service disease or injury-the Veteran alleges he was exposed to Agent Orange while serving in Vietnam.  As the Veteran served in the Republic of Vietnam, he is presumed to have been exposed to Agent Orange.  Thus, element (2) has been met.  Where the Board finds that the evidence lacks is with element (3)-an indication that the disability may be associated with the Veteran's service.  While the Veteran argues that he developed transitional cell carcinoma of the bladder as a result of Agent Orange exposure, the Secretary of VA has established a list of disabilities that are presumed to have been incurred from exposure to Agent Orange.  Transitional cell carcinoma of the bladder is not listed as a disease associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Additionally, the Secretary has made a specific determination that bladder cancer is not related to Agent Orange exposure.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 - 32,553 (Jun. 8, 2010); 72 Fed. Reg. 32,395-32,407 (June 12, 2007) (emphasis added).  In the Federal Register, the Secretary wrote that taking account of the available evidence and National Academy of Sciences's analysis, he found that the credible evidence was against an association between herbicide exposure and bladder cancer.  This determination was based on thorough and substantive medical research, and provides very strong evidence against a relationship between the diagnosis of transitional cell carcinoma of the bladder and the Veteran's in-service exposure to Agent Orange.  The Veteran has offered no competent evidence in support of his own personal lay opinion. 

For the above reasons, the Board finds that element (3) has not been met.  Because this element has not been met, the Board need not reach element (4)-whether there is sufficient competent medical evidence to decide the claim.  Hence, a medical examination with a medical opinion is not necessary to make a decision on the claim for entitlement to service connection for transitional cell carcinoma of the bladder.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  He submitted multiple statements throughout the appeal.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Analysis

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, as discussed above, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).
 
As to presumptive service connection, some chronic diseases, such as malignant tumors, are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
 
In addition, as to presumptive service connection, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Transitional cell carcinoma of the bladder is not listed as a disease associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).
 
After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to service connection for transitional cell carcinoma of the bladder.  With regard to the question of entitlement to service connection on a presumptive basis due to herbicide exposure, transitional cell carcinoma of the bladder is not included on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application. 
 
Additionally, as stated above, VA has specifically determined that urinary bladder cancer is not associated with exposure to herbicide agent for purposes of the presumption.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 - 32,553 (Jun. 8, 2010); 72 Fed. Reg. 32,395-32,407 (June 12, 2007) (emphasis added).  This determination, which was based upon studies and tests conducted by the National Academy of Sciences, provides very strong evidence against presumptive service connection for transitional cell carcinoma of the bladder due to herbicide exposure.
 
There is no competent evidence to refute this finding.  As a lay person who is untrained in the field of medicine, the Veteran's own statements are not competent evidence of a relationship, as this is the type of determination that must be made by medical professionals-not lay people.

The Board now turns to whether entitlement to service connection for transitional cell carcinoma of the bladder is warranted on a direct basis.  Concerning direct service connection, if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide is presumed or proven by the evidence, as is the case here, the Veteran may establish service connection by showing that the disease was incurred in service or by submitting medical evidence of a nexus between his disease and his exposure to herbicides during military service.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
 
The Board has reviewed the service treatment records.  They are silent as to any complaints, treatment, or diagnosis of bladder problems or cancer during service.  Clinical evaluation of the genitourinary system at service discharge was normal, and the Veteran did not report a medical history pertaining to urinary symptoms.  The first showing of a diagnosis of transitional cell carcinoma of the bladder was in April 2006, which is more than 30 years following service discharge.  Thus, entitlement to direct service connection is not shown, and the presumption of in-service incurrence for a chronic disease manifested to a compensable degree within one year of service (in this case malignant tumors), is not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a).  

Furthermore, post-service, there is no evidence or even a lay allegation by the Veteran of continuity of symptomatology of transitional cell carcinoma of the bladder since service discharge.  38 C.F.R. § 3.303(b).  The Veteran's only allegation regarding a relationship between the diagnosis of transitional cell carcinoma of the bladder and service is the fact that he was exposed to Agent Orange while in Vietnam.  He had made no allegation of any bladder problems in service or even soon after service discharge.  
 
Going back to the date that transitional cell carcinoma of the bladder was first diagnosed (more than 30 years after service discharge), the Federal Circuit has determined that such a lapse of time of a showing of a disease or injury is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).
 
Accordingly, the Board finds that the preponderance of the evidence is against entitlement to service connection for transitional cell carcinoma of the bladder.  Given that the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable to this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for transitional cell carcinoma of the bladder is denied.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


